Title: Can someone ELI5 to me why this didn't work? It seems the parents followed the protocol people always tell LAOPs to force eviction.
Question:
Answer #1: It did work. If a tenant ignores a notice to vacate, you have to go to court to get an eviction order before police will escort them out of the house. The parents went to court and got an order (as soon as their lawyer drafts one, the judge will sign it). At the conclusion of the time in the order, they can contact the sheriff to escort the son out of their house.Answer #2: Jeeze. A faster way to get him out would have been to have sex in the living room and kitchen all the time. If my folks had done that I'd have been out the next day homeless or not.